[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT           FILED
                          ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                 No. 10-13548                  MAY 2, 2011
                             Non-Argument Calendar              JOHN LEY
                                                                  CLERK
                           ________________________

                      D.C. Docket No. 1:09-cr-00141-CG-M-1

UNITED STATES OF AMERICA,

                                                                    Plaintiff-Appellee,

                                       versus

DIEP VU HO,
a.k.a. Dumbo,
a.k.a. Quoc T. Ho,

                                                              Defendant-Appellant.
                           ________________________

                     Appeal from the United States District Court
                        for the Southern District of Alabama
                            ________________________

                                   (May 2, 2011)

Before BARKETT, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

      Raymond A. Pierson, appointed counsel for Diep Vu Ho in this direct

criminal appeal, has moved to withdraw from further representation of the
appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issue of merit,

counsel’s motion to withdraw is GRANTED, and Ho’s convictions and sentences

are AFFIRMED.




                                         2